Case: 18-10320      Document: 00514721591         Page: 1    Date Filed: 11/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                   United States Court of Appeals

                                    No. 18-10320
                                                                            Fifth Circuit

                                                                          FILED
                                  Summary Calendar                November 13, 2018
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk


                                                 Plaintiff-Appellee

v.

ELIUD SERNA, JR., also known as Junior Serna,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-198-8


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Eliud    Serna,     Jr.,   was     convicted     of    conspiring          to       possess
methamphetamine with intent to distribute, and he received a within-
guidelines sentence of 135 months in prison and a five-year term of supervised
release.    Now, he argues that his sentence is substantively unreasonable
because it is greater than necessary to achieve the sentencing aims of 18 U.S.C.
§ 3553(a). He concedes that this argument is raised for the first time on appeal,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10320    Document: 00514721591     Page: 2   Date Filed: 11/13/2018


                                 No. 18-10320

and he moves for summary disposition, urging that it is foreclosed by this
court’s precedent.
      Summary disposition is inappropriate because Serna does not raise an
argument that is squarely foreclosed by our precedent. See Groendyke Transp.,
Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Nevertheless, Serna’s
argument that his sentence is substantively unreasonable is unavailing
because the record shows that the district court made an individualized
assessment to determine whether a sentence within the guidelines range was
sufficient but not greater than necessary to achieve the goals of § 3553(a). See
Gall v. United States, 552 U.S. 38, 49-50 (2007). Serna makes no argument
that the district court failed to consider a significant factor, considered an
improper factor, or made a clear error of judgment in balancing the relevant
sentencing factors. See United States v. Jenkins, 712 F.3d 209, 214 (5th Cir.
2013). His mere disagreement with the sentence imposed does not warrant
reversal, and he has not shown error, plain or otherwise, in connection with
his sentence. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010)
(per curiam); Gall, 552 U.S. at 51; United States v. Peltier, 505 F.3d 389, 391
(5th Cir. 2007). Accordingly, the district court’s judgment is AFFIRMED, and
the motion for summary disposition is DENIED.




                                       2